DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/31/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The proper language for an abstract of the disclosure: The language should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  
The abstract of the disclosure is objected to because: a portion of the first line, and also the last sentence, would need to be deleted, since they are not needed: i.e., the first line “Aspects of the subject disclosure may include, for example,”; and, the last sentence “Other embodiments are disclosed.”, should be deleted.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following: specification, page 3, first two lines, state: “[0011] FIGS. 4-5 depict illustrative embodiments of communication systems that may provide media content and services for use with the system described in FIG. 2”.  Each of the FIGS. 4-5 would need to be described, individually.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10798625. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Modification of the exemplary independent patented claim to match the independent claim in the instant application:
Patented Claim 1. A method comprising: receiving, by a processing system including a processor, a first media content from a first equipment of a first source, wherein the first media content is received by the processing system with a first advertising content; 
Instant application, Claim 12. A method comprising: obtaining, by a processing system including a processor, a first media content from a first equipment of a first source via a first communications connection, wherein the first media content comprises a first advertising content; initiating, by the processing system, a second communications connection with a first base station having a first coverage area, wherein the first media content is sent via the second communications connection for transmission to a user device by way of multicast while the user device is within the first coverage area; initiating, by the processing system, a third communications connection with a second base station having a second coverage area that is different from the first coverage area, wherein the first media content is sent via the third communications connection for transmission to the user device by way of unicast while the user device is within the second coverage area; detecting, by the processing system, movement of the user device; and selecting, by the processing system, a portion of the first advertising content for replacement in accordance with the movement of the user device, wherein the selecting is based at least in part on metadata associated with the first media content, metadata associated with the first advertising content, or a combination thereof, wherein the portion of the first advertising content is replaced with a second advertising content obtained via the second base station in accordance with a location of the user device within the first coverage area relative to a border between the first coverage area and the second coverage area, wherein the second advertising content is obtained from a second equipment of a second source, wherein the second equipment is located in the second coverage area.
As seen above, the claim has been broadened and therefore is anticipated. 
The same analysis also applies to the other independent claims.
The dependent claims are either, a feature, from the parent, patented, claims, or are obvious variants, or are obvious, in light of the art of record.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because “machine-readable medium” needs to be changed to, e.g., --non-transitory-- machine-readable medium, so that the claims do not cover transitory interpretations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4 and Claim 17, lines 2-3: “facilitate performance of operations” should be changed to e.g., -- performs operations--. Since it is unclear, what the engineering definition of “facilitate”, would be. 
Claims recite; claim 1, lines 6-7 and 19-20; claim 12, line 4 and 17-18;  claim 17, lines 5-6 and 18-19;  “the first media content comprises a first advertising content” and “metadata associated with the first media content, metadata associated with the first advertising content”. The “first advertising content” is included in “the first media content”. The feature “metadata associated with the first media content, metadata associated with the first advertising content” is equivalent to “metadata associated with the first media content” or “metadata associated with the first advertising content”. However, since the “first advertising content” is included in “the first media content”; the “metadata associated with the first advertising content” would always be included in “metadata associated with the first media content”. Therefore, the feature “metadata associated with the first media content, metadata associated with the first advertising content” is equivalent to “metadata associated with the first media content”. Therefore, it is unclear how the inclusion of the “metadata associated with the first advertising content”, would further limit the claim. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodaypak (US 20170013421 A1) in view of Lo (US 20130111520 A1) and Devine (US 20130102241 A1).

Claim 1. Kodaypak teaches a device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (e.g. figure 15, element 1516 system memory, linked to element 1514 processing unit) comprising: obtaining a first media content from a first equipment of a first source via a first communications connection, wherein the first media content comprises a first advertising content ([0027] video content corresponding to an LTE eMBMS video broadcast service); initiating a second communications connection with a first base station having a first coverage area, wherein the first media content is sent via the second communications connection for transmission to a user device by way of multicast while the user device is within the first coverage area ([0027] a broadcast access point device that is configured to send, via a broadcast wireless coverage area, the broadcast transmission to multiple devices via a point-to-multipoint wireless communication protocol); initiating a third communications connection with a second base station having a second coverage area that is different from the first coverage area, wherein the first media content is sent via the third communications connection for transmission to the user device by way of unicast while the user device is within the second coverage area ([0027] detecting, by the system, a relocation of the user equipment from the broadcast wireless coverage area to a unicast wireless coverage area; and in response to the detecting of the relocation, initiating, by the system, a unicast transmission of the multimedia content, video content, etc. from a unicast access point device to the user equipment--the unicast access point device configured to send, via the unicast wireless coverage area, the multimedia content, video content, etc. to a single device via a point-to-point wireless communication protocol); and selecting a portion of the first advertising content for replacement in accordance with movement of the user device, wherein the selecting is based at least in part on metadata associated with the first media content, metadata associated with the first advertising content, or a combination thereof, wherein the portion of the first advertising content is replaced with a second advertising content obtained via the second base station in accordance with a location of the user device within the first coverage area relative to a border between the first coverage area and the second coverage area, wherein the second advertising content is obtained from a second equipment of a second source, wherein the second equipment is located in the second coverage area ([0027] detecting, by the system, a relocation of the user equipment from the broadcast wireless coverage area to a unicast wireless coverage area; and in response to the detecting of the relocation, initiating, by the system, a unicast transmission of the multimedia content, video content, etc. from a unicast access point device to the user equipment--the unicast access point device configured to send, via the unicast wireless coverage area, the multimedia content, video content, etc. to a single device via a point-to-point wireless communication protocol).

Kodaypak does not explicitly disclose the underlined features, above, namely, first advertising content, metadata, and second advertising content.
Kodaypak does not explicitly disclose first advertising content, metadata, and second advertising content.

However, Lo discloses first advertising content and second advertising content ([0101] the targeted content may include at least one of supplemental content related to the requested content, targeted advertising, targeted coupons, targeted promotions, user-location based alerts or notifications. In related aspects, involve operating in unicast mode of operation, and switching from the unicast mode of operation, in response to a group interest in at least one of the requested content or the targeted content exceeding a threshold interest level).
(AIA ) It would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Kodaypak with Lo; the motivation is to (e.g. see Lo paragraph [0008] In broadcast operation, several eNBs in a broadcast area broadcast signals in a synchronized fashion, carrying information that can be received and accessed by any subscriber UE in the broadcast area. The generality of broadcast operation enables greater efficiency in transmitting information of general public interest, for example, event-related multimedia broadcasts. As the demand and system capability for event-related multimedia and other broadcast services has increased, system operators have shown increasing interest in making use of broadcast operation in 3GPP networks. In the past, 3GPP LTE technology has been primarily used for unicast service, leaving opportunities for improvements and enhancements related to broadcast signaling. In this context, there remains a need for 3GPP LTE technology that facilitates on-demand mobile broadcast services) (also see Sinha (US 20190253836 A1) [0095] delivery of location-specific or targeted content or advertising; Link (US 9652461 B2) Abstract: receive location specific advertisements. Digital audio content queued up for insertion into the audio stream based on specific locations).

Kodaypak in view of Lo do not explicitly disclose metadata.
However, Devine discloses metadata ([0055] a radio station 310 broadcasts radio station information such as Radio Data System RDS information, digital information such as station identification, the current song's track, artist, genre, and length information. Electronic device monitors each radio station and retrieve 10 data describing each broadcast media item, identified from an analysis of the broadcast audio, or from metadata broadcast with the media, such as RDS, RT or RT+data. Electronic device monitors the media broadcast from which the device switched to determine whether the broadcast includes a media item or segment that is of interest to the user. Electronic device monitors RDS data provided by the radio station and received by the radio tuning circuitry as a background process to determine whether the next media item is of interest. [0057] a mobile application, uses metadata or some type of electronic mail or text messaging as well as have the ability to identify a mobile device geographic location empirically or in relationship to various locations, retail store locations, points of interest, and outputs specific advertising content to the user based on the determined location and, based on a user's stored profile that may indicate interests, hobbies, demographic information regarding the user. User of the mobile device may be presented with content recommendations and may be presented with targeted advertising content).
(AIA ) It would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Devine with Kodaypak in view of Lo; the motivation is to: e.g., see Devine [0003] Radio broadcasters obtain revenue by selling advertising commercial time, wherein the commercials, or spots are incorporated into the content broadcast by the radio broadcaster in a broadcasting listening area. Typically, such broadcasters' listening areas are associated with a metropolitan area or geographic region and commercial time is sold to advertisers within that area or region, [0004] However, more and more users are listening to broadcast radio on non-traditional user devices such as their mobile phones, smart phones, personal computers, tablets, digital audio recorders, digital video recorders, etc., which have installed and are running software applications that enable receipt and output of radio broadcast content. As in conventional radio broadcasting, the value of commercial time is, in part, based on the number of listeners that are potentially hearing a commercial; nevertheless, the effectiveness of those commercials in persuading a listener to partake of an advertised product or service or visit an advertiser's location may be based, at least in part, on the availability of the advertiser's product, service or location to a listener, and the interest of the listener. Thus, although a radio station listener may hear an advertiser's commercial, the likelihood that the listener may purchase the advertiser's product/service or visit the advertiser's location is at least in part based on the availability of advertiser's product/service, proximity of the advertiser's location and personal interests of the listener.

Therefore, the combination of Devine with Kodaypak in view of Lo discloses the combination of the above features.

Claim 2. Kodaypak in view of Lo and Devine teaches the device of claim 1, and the multicast comprises an Evolved Multimedia Broadcast Multicast Service eMBMS providing a unidirectional point-to-multipoint transmission of data from the first base station to a group of recipients including the user device in a multicast service area corresponding to the first coverage area ([0027] video content corresponding to an LTE eMBMS video broadcast service. In Kodaypak).

Claim 3. Kodaypak in view of Lo and Devine teaches the device of claim 2, and the operations further comprise: facilitating establishment of a unicast connection between the second base station and the user device; and inducing a transition from eMBMS transmission of the first media content from the first base station to unicast transmission of the first media content from the second base station ([0027] detecting, by the system, a relocation of the user equipment from the broadcast wireless coverage area to a unicast wireless coverage area; and in response to the detecting of the relocation, initiating, by the system, a unicast transmission of the multimedia content, video content, etc. from a unicast access point device to the user equipment--the unicast access point device configured to send, via the unicast wireless coverage area, the multimedia content, video content, etc. to a single device via a point-to-point wireless communication protocol. In Kodaypak) (also see [0086] Returning to 1310, if it is determined that an LTE-B reserved eNB, e.g., white cell, etc., which is served by the carrier frequency corresponding to the source eNB, is available in the neighbor cell, flow continues to 1320, at which a unicast based connection of the UE to the LTE-B reserved eNB can be initiated, in which the LTE-B reserved eNB can continue sending the data stream to the UE using a unicast transmission; otherwise process 1300 ends. In Kodaypak).

Claim 4. Kodaypak in view of Lo and Devine teaches the device of claim 1, and the second advertising content is different from the first advertising content (see parent claim mappings).

Claim 5. Kodaypak in view of Lo and Devine teaches the device of claim 1, and the selecting is based in part on a time of day ([0047] based on data received from the within a radio station's broadcast audio stream and on time of day, that it is time for devices in the database to insert stored localized media content. In Devine).
Compact notation has been utilized above, wherein, when a feature is attributed to a reference, other than the primary reference, the primary reference does not explicitly disclose the feature.
The motivation to combine references, is the same as the parent claim.

Claim 6. Kodaypak in view of Lo and Devine teaches the device of claim 1, and a second media content is associated with the second coverage area (see the combination of Kodaypak in view of Lo and Devine, above).

Claim 7. Kodaypak in view of Lo and Devine teaches the device of claim 6, and the second media content is sent via the third communications connection for transmission to the user device by way of multicast while the user device is within the second coverage area ([0027] a broadcast access point device that is configured to send, via a broadcast wireless coverage area, the broadcast transmission to multiple devices via a point-to-multipoint wireless communication protocol. In Kodaypak).

Claim 8. Kodaypak in view of Lo and Devine teaches the device of claim 7, and the operations further comprise: recognizing a genre of the first media content; and selecting the second media content in accordance with the genre ([0055] a radio station 310 broadcasts radio station information such as Radio Data System RDS information, digital information such as station identification, the current song's track, artist, genre, and length information. In Devine).
Compact notation has been utilized above, wherein, when a feature is attributed to a reference, other than the primary reference, the primary reference does not explicitly disclose the feature.
The motivation to combine references, is the same as the parent claim.

Claim 9. Kodaypak in view of Lo and Devine teaches the device of claim 1, and the operations further comprise detecting the first advertising content in the first media content (see parent claim mappings).

Claim 10. Kodaypak in view of Lo and Devine teaches the device of claim 1, and the operations further comprise detecting when the user device enters the second coverage area ([0027] detecting, by the system, a relocation of the user equipment. In Kodaypak).

Claim 11. Kodaypak in view of Lo and Devine teaches the device of claim 1, and the first media content is obtained via broadcast from the first equipment of the first source, the first equipment broadcasting the first media content within the first coverage area ( [0016] streaming multimedia content to a mobile device. In Kodaypak).

Claim 12. Kodaypak teaches a method comprising: obtaining, by a processing system including a processor (e.g. figure 15, element 1516 system memory, linked to element 1514 processing unit), a first media content from a first equipment of a first source via a first communications connection, wherein the first media content comprises a first advertising content ([0027] video content corresponding to an LTE eMBMS video broadcast service); initiating, by the processing system, a second communications connection with a first base station having a first coverage area, wherein the first media content is sent via the second communications connection for transmission to a user device by way of multicast while the user device is within the first coverage area ([0027] a broadcast access point device that is configured to send, via a broadcast wireless coverage area, the broadcast transmission to multiple devices via a point-to-multipoint wireless communication protocol); initiating, by the processing system, a third communications connection with a second base station having a second coverage area that is different from the first coverage area, wherein the first media content is sent via the third communications connection for transmission to the user device by way of unicast while the user device is within the second coverage area ([0027] detecting, by the system, a relocation of the user equipment from the broadcast wireless coverage area to a unicast wireless coverage area; and in response to the detecting of the relocation, initiating, by the system, a unicast transmission of the multimedia content, video content, etc. from a unicast access point device to the user equipment--the unicast access point device configured to send, via the unicast wireless coverage area, the multimedia content, video content, etc. to a single device via a point-to-point wireless communication protocol); detecting, by the processing system, movement of the user device ([0027] detecting, by the system, a relocation of the user equipment); and selecting, by the processing system, a portion of the first advertising content for replacement in accordance with the movement of the user device, wherein the selecting is based at least in part on metadata associated with the first media content, metadata associated with the first advertising content, or a combination thereof, wherein the portion of the first advertising content is replaced with a second advertising content obtained via the second base station in accordance with a location of the user device within the first coverage area relative to a border between the first coverage area and the second coverage area, wherein the second advertising content is obtained from a second equipment of a second source, wherein the second equipment is located in the second coverage area ([0027] detecting, by the system, a relocation of the user equipment from the broadcast wireless coverage area to a unicast wireless coverage area; and in response to the detecting of the relocation, initiating, by the system, a unicast transmission of the multimedia content, video content, etc. from a unicast access point device to the user equipment--the unicast access point device configured to send, via the unicast wireless coverage area, the multimedia content, video content, etc. to a single device via a point-to-point wireless communication protocol).
Kodaypak does not explicitly disclose the underlined features, above, namely, first advertising content, metadata, and second advertising content.
Kodaypak does not explicitly disclose first advertising content, metadata, and second advertising content.

However, Lo discloses first advertising content and second advertising content ([0101] the targeted content may include at least one of supplemental content related to the requested content, targeted advertising, targeted coupons, targeted promotions, user-location based alerts or notifications. In related aspects, involve operating in unicast mode of operation, and switching from the unicast mode of operation, in response to a group interest in at least one of the requested content or the targeted content exceeding a threshold interest level).
(AIA ) It would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Kodaypak with Lo; the motivation is to (e.g. see Lo paragraph [0008] In broadcast operation, several eNBs in a broadcast area broadcast signals in a synchronized fashion, carrying information that can be received and accessed by any subscriber UE in the broadcast area. The generality of broadcast operation enables greater efficiency in transmitting information of general public interest, for example, event-related multimedia broadcasts. As the demand and system capability for event-related multimedia and other broadcast services has increased, system operators have shown increasing interest in making use of broadcast operation in 3GPP networks. In the past, 3GPP LTE technology has been primarily used for unicast service, leaving opportunities for improvements and enhancements related to broadcast signaling. In this context, there remains a need for 3GPP LTE technology that facilitates on-demand mobile broadcast services) (also see Sinha (US 20190253836 A1) [0095] delivery of location-specific or targeted content or advertising; Link (US 9652461 B2) Abstract: receive location specific advertisements. Digital audio content queued up for insertion into the audio stream based on specific locations).

Kodaypak in view of Lo do not explicitly disclose metadata.
However, Devine discloses metadata ([0055] a radio station 310 broadcasts radio station information such as Radio Data System RDS information, digital information such as station identification, the current song's track, artist, genre, and length information. Electronic device monitors each radio station and retrieve 10 data describing each broadcast media item, identified from an analysis of the broadcast audio, or from metadata broadcast with the media, such as RDS, RT or RT+data. Electronic device monitors the media broadcast from which the device switched to determine whether the broadcast includes a media item or segment that is of interest to the user. Electronic device monitors RDS data provided by the radio station and received by the radio tuning circuitry as a background process to determine whether the next media item is of interest. [0057] a mobile application, uses metadata or some type of electronic mail or text messaging as well as have the ability to identify a mobile device geographic location empirically or in relationship to various locations, retail store locations, points of interest, and outputs specific advertising content to the user based on the determined location and, based on a user's stored profile that may indicate interests, hobbies, demographic information regarding the user. User of the mobile device may be presented with content recommendations and may be presented with targeted advertising content).
(AIA ) It would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Devine with Kodaypak in view of Lo; the motivation is to: e.g., see Devine [0003] Radio broadcasters obtain revenue by selling advertising commercial time, wherein the commercials, or spots are incorporated into the content broadcast by the radio broadcaster in a broadcasting listening area. Typically, such broadcasters' listening areas are associated with a metropolitan area or geographic region and commercial time is sold to advertisers within that area or region, [0004] However, more and more users are listening to broadcast radio on non-traditional user devices such as their mobile phones, smart phones, personal computers, tablets, digital audio recorders, digital video recorders, etc., which have installed and are running software applications that enable receipt and output of radio broadcast content. As in conventional radio broadcasting, the value of commercial time is, in part, based on the number of listeners that are potentially hearing a commercial; nevertheless, the effectiveness of those commercials in persuading a listener to partake of an advertised product or service or visit an advertiser's location may be based, at least in part, on the availability of the advertiser's product, service or location to a listener, and the interest of the listener. Thus, although a radio station listener may hear an advertiser's commercial, the likelihood that the listener may purchase the advertiser's product/service or visit the advertiser's location is at least in part based on the availability of advertiser's product/service, proximity of the advertiser's location and personal interests of the listener.

Therefore, the combination of Devine with Kodaypak in view of Lo discloses the combination of the above features.

Claim 13. Kodaypak in view of Lo and Devine teaches the method of claim 12, and the multicast comprises an Evolved Multimedia Broadcast Multicast Service eMBMS providing a unidirectional point-to-multipoint transmission of data from the first base station to a group of recipients including the user device in a multicast service area corresponding to the first coverage area ([0027] video content corresponding to an LTE eMBMS video broadcast service. In Kodaypak).

Claim 14. Kodaypak in view of Lo and Devine teaches the method of claim 13, and facilitating establishment of a unicast connection between the second base station and the user device; and inducing a transition from eMBMS transmission of the first media content from the first base station to unicast transmission of the first media content from the second base station ([0027] detecting, by the system, a relocation of the user equipment from the broadcast wireless coverage area to a unicast wireless coverage area; and in response to the detecting of the relocation, initiating, by the system, a unicast transmission of the multimedia content, video content, etc. from a unicast access point device to the user equipment--the unicast access point device configured to send, via the unicast wireless coverage area, the multimedia content, video content, etc. to a single device via a point-to-point wireless communication protocol. In Kodaypak) (also see [0086] Returning to 1310, if it is determined that an LTE-B reserved eNB, e.g., white cell, etc., which is served by the carrier frequency corresponding to the source eNB, is available in the neighbor cell, flow continues to 1320, at which a unicast based connection of the UE to the LTE-B reserved eNB can be initiated, in which the LTE-B reserved eNB can continue sending the data stream to the UE using a unicast transmission; otherwise process 1300 ends. In Kodaypak).

Claim 15. Kodaypak in view of Lo and Devine teaches the method of claim 12, and a second media content is associated with the second coverage area (see the combination of Kodaypak in view of Lo and Devine, above).

Claim 16. Kodaypak in view of Lo and Devine teaches the method of claim 15, and the second media content is sent via the third communications connection for transmission to the user device by way of multicast while the user device is within the second coverage area ([0027] a broadcast access point device that is configured to send, via a broadcast wireless coverage area, the broadcast transmission to multiple devices via a point-to-multipoint wireless communication protocol. In Kodaypak).

Claim 17. Kodaypak teaches a machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations (e.g. figure 15, element 1516 system memory, linked to element 1514 processing unit) comprising: obtaining a first media content from a first equipment of a first source via a first communications connection, wherein the first media content comprises a first advertising content ([0027] video content corresponding to an LTE eMBMS video broadcast service); initiating a second communications connection with a first base station having a first coverage area, wherein the first media content is sent via the second communications connection for transmission to a user device by way of multicast while the user device is within the first coverage area ([0027] a broadcast access point device that is configured to send, via a broadcast wireless coverage area, the broadcast transmission to multiple devices via a point-to-multipoint wireless communication protocol); initiating a third communications connection with a second base station having a second coverage area that is different from the first coverage area, wherein the first media content is sent via the third communications connection for transmission to the user device by way of unicast while the user device is within the second coverage area ([0027] detecting, by the system, a relocation of the user equipment from the broadcast wireless coverage area to a unicast wireless coverage area; and in response to the detecting of the relocation, initiating, by the system, a unicast transmission of the multimedia content, video content, etc. from a unicast access point device to the user equipment--the unicast access point device configured to send, via the unicast wireless coverage area, the multimedia content, video content, etc. to a single device via a point-to-point wireless communication protocol); and selecting a portion of the first advertising content for replacement in accordance with movement of the user device, wherein the selecting is based at least in part on metadata associated with the first media content, metadata associated with the first advertising content, or a combination thereof, wherein the portion of the first advertising content is replaced with a second advertising content obtained via the second base station in accordance with a location of the user device within the first coverage area relative to a border between the first coverage area and the second coverage area, wherein the second advertising content is different from the first advertising content, wherein the second advertising content is obtained from a second equipment located in the second coverage area ([0027] detecting, by the system, a relocation of the user equipment from the broadcast wireless coverage area to a unicast wireless coverage area; and in response to the detecting of the relocation, initiating, by the system, a unicast transmission of the multimedia content, video content, etc. from a unicast access point device to the user equipment--the unicast access point device configured to send, via the unicast wireless coverage area, the multimedia content, video content, etc. to a single device via a point-to-point wireless communication protocol).

	Kodaypak does not explicitly disclose the underlined features, above, namely, first advertising content, metadata, and second advertising content.
Kodaypak does not explicitly disclose first advertising content, metadata, and second advertising content.

However, Lo discloses first advertising content and second advertising content ([0101] the targeted content may include at least one of supplemental content related to the requested content, targeted advertising, targeted coupons, targeted promotions, user-location based alerts or notifications. In related aspects, involve operating in unicast mode of operation, and switching from the unicast mode of operation, in response to a group interest in at least one of the requested content or the targeted content exceeding a threshold interest level).
(AIA ) It would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Kodaypak with Lo; the motivation is to (e.g. see Lo paragraph [0008] In broadcast operation, several eNBs in a broadcast area broadcast signals in a synchronized fashion, carrying information that can be received and accessed by any subscriber UE in the broadcast area. The generality of broadcast operation enables greater efficiency in transmitting information of general public interest, for example, event-related multimedia broadcasts. As the demand and system capability for event-related multimedia and other broadcast services has increased, system operators have shown increasing interest in making use of broadcast operation in 3GPP networks. In the past, 3GPP LTE technology has been primarily used for unicast service, leaving opportunities for improvements and enhancements related to broadcast signaling. In this context, there remains a need for 3GPP LTE technology that facilitates on-demand mobile broadcast services) (also see Sinha (US 20190253836 A1) [0095] delivery of location-specific or targeted content or advertising; Link (US 9652461 B2) Abstract: receive location specific advertisements. Digital audio content queued up for insertion into the audio stream based on specific locations).

Kodaypak in view of Lo do not explicitly disclose metadata.
However, Devine discloses metadata ([0055] a radio station 310 broadcasts radio station information such as Radio Data System RDS information, digital information such as station identification, the current song's track, artist, genre, and length information. Electronic device monitors each radio station and retrieve 10 data describing each broadcast media item, identified from an analysis of the broadcast audio, or from metadata broadcast with the media, such as RDS, RT or RT+data. Electronic device monitors the media broadcast from which the device switched to determine whether the broadcast includes a media item or segment that is of interest to the user. Electronic device monitors RDS data provided by the radio station and received by the radio tuning circuitry as a background process to determine whether the next media item is of interest. [0057] a mobile application, uses metadata or some type of electronic mail or text messaging as well as have the ability to identify a mobile device geographic location empirically or in relationship to various locations, retail store locations, points of interest, and outputs specific advertising content to the user based on the determined location and, based on a user's stored profile that may indicate interests, hobbies, demographic information regarding the user. User of the mobile device may be presented with content recommendations and may be presented with targeted advertising content).
(AIA ) It would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Devine with Kodaypak in view of Lo; the motivation is to: e.g., see Devine [0003] Radio broadcasters obtain revenue by selling advertising commercial time, wherein the commercials, or spots are incorporated into the content broadcast by the radio broadcaster in a broadcasting listening area. Typically, such broadcasters' listening areas are associated with a metropolitan area or geographic region and commercial time is sold to advertisers within that area or region, [0004] However, more and more users are listening to broadcast radio on non-traditional user devices such as their mobile phones, smart phones, personal computers, tablets, digital audio recorders, digital video recorders, etc., which have installed and are running software applications that enable receipt and output of radio broadcast content. As in conventional radio broadcasting, the value of commercial time is, in part, based on the number of listeners that are potentially hearing a commercial; nevertheless, the effectiveness of those commercials in persuading a listener to partake of an advertised product or service or visit an advertiser's location may be based, at least in part, on the availability of the advertiser's product, service or location to a listener, and the interest of the listener. Thus, although a radio station listener may hear an advertiser's commercial, the likelihood that the listener may purchase the advertiser's product/service or visit the advertiser's location is at least in part based on the availability of advertiser's product/service, proximity of the advertiser's location and personal interests of the listener.

Therefore, the combination of Devine with Kodaypak in view of Lo discloses the combination of the above features.

Claim 18. Kodaypak in view of Lo and Devine teaches the machine-readable medium of claim 17, and the multicast comprises an Evolved Multimedia Broadcast Multicast Service eMBMS providing a unidirectional point-to-multipoint transmission of data from the first base station to a group of recipients including the user device in a multicast service area corresponding to the first coverage area ([0027] video content corresponding to an LTE eMBMS video broadcast service. In Kodaypak).

Claim 19. Kodaypak in view of Lo and Devine teaches the machine-readable medium of claim 18, and the operations further comprise: facilitating establishment of a unicast connection between the second base station and the user device; and inducing a transition from eMBMS transmission of the first media content from the first base station to unicast transmission of the first media content from the second base station ([0027] detecting, by the system, a relocation of the user equipment from the broadcast wireless coverage area to a unicast wireless coverage area; and in response to the detecting of the relocation, initiating, by the system, a unicast transmission of the multimedia content, video content, etc. from a unicast access point device to the user equipment--the unicast access point device configured to send, via the unicast wireless coverage area, the multimedia content, video content, etc. to a single device via a point-to-point wireless communication protocol. In Kodaypak) (also see [0086] Returning to 1310, if it is determined that an LTE-B reserved eNB, e.g., white cell, etc., which is served by the carrier frequency corresponding to the source eNB, is available in the neighbor cell, flow continues to 1320, at which a unicast based connection of the UE to the LTE-B reserved eNB can be initiated, in which the LTE-B reserved eNB can continue sending the data stream to the UE using a unicast transmission; otherwise process 1300 ends. In Kodaypak).

Claim 20. Kodaypak in view of Lo and Devine teaches the machine-readable medium of claim 17, and a second media content is associated with the second coverage area, and wherein the second media content is sent via the third communications connection for transmission to the user device by way of multicast while the user device is within the second coverage area ([0027] a broadcast access point device that is configured to send, via a broadcast wireless coverage area, the broadcast transmission to multiple devices via a point-to-multipoint wireless communication protocol. In Kodaypak).

Conclusion
The prior art made of record considered pertinent to applicant's disclosure and claims:
See the extensive list of references, provided in the Conclusion section, in the parent application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.H/Examiner, Art Unit 2465  

/ALPUS HSU/Primary Examiner, Art Unit 2465